MEMORANDUM **
Martha Elena Carpió Guerra, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying her motion to reopen proceedings to renew her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Carpió Guerra’s untimely motion to reopen because she failed to submit material evidence of changed country conditions in Guatemala. See 8 C.F.R. § 1003.2(c).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.